DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on December 4, 2020, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (WO 2014076242, hereinafter “Gross”), attached is machine translation.
Regarding Claim1, Gross discloses a valve (ann. fig. 8), comprising: a push-push actuation mechanism (2’) which has an actuation element (42, ) which, at a free end (ann. fig. 8) thereof, forms a cap interface (ann. fig. 9) for a covering cap (41); a main body (20) which defines a fitting interface (ann. fig. 8) for a fitting (21); the actuation element is guided in a manner rotationally fixed (FIG. 9 shows the non-rotatable connection between the handle 41 and the catch 42 in a section, while FIG. 10 shows the rotationally fixed connection between the upper housing part 2 'of the lifting unit and the catch 41, p. 9 of machine translation) relative to the main body and so as to be displaceable in an actuation direction (ann. fig. 8); the cap interface is formed such that the covering cap is connectable in n orientations (n=4, see cap interface in ann. fig. 9); and the fitting interface is formed such that the main body is adapted to be inserted (fitting interface of the insert distal end is inserted into the troughs of the fitting’s fitting fingers) into the fitting in m orientations (m=2), and n≥m.

    PNG
    media_image1.png
    828
    840
    media_image1.png
    Greyscale

GROSS – ANNOTATED FIGURES 8 and 9
Regarding Claim 2, Gross discloses at least one of the cap interface (ann. fig. 9) has rotational symmetry of order n (n-4) , or the fitting interface (ann. fig. 8) has rotational symmetry of order m (m=2).
Regarding Claim 3, Gross discloses the cap interface (ann. fig. 9) has an n-gonal peripheral contour (4).
Regarding Claim 4, Gross discloses n is a number divisible by four (ann. fig. 9, n=4).
Regarding Claim 5, Gross discloses the fitting interface (ann. fig. 8) has a positioning element (ann. fig. 8 in fitting 21) by which the fitting interface is adapted to be inserted into a correspondingly shaped valve receptacle (ann. fig. 8 in main body) of the fitting (21) in exactly one orientation (orientation with outlet 23 with housing 32 outlet as illustrated in ann. fig. 8).
Regarding Claim 6, Gross discloses the cap interface (ann. fig. 9) is configured for forming at least one of a snap-action (ann. fig. 9 illustrates two snap inserts).
Regarding Claim 7, Gross discloses the at least one of the snap-action (ann. fig. 9 illustrates two snap inserts) is, in a plugging-on direction (ann. fig. 8) arranged beyond a rotationally fixed guidance (FIG. 9 shows the non-rotatable connection between the handle 41 and the catch 42 in a section, while FIG. 10 shows the rotationally fixed connection between the upper housing part 2 ' of the lifting unit and the catch 41, p. 9 of machine translation).
Regarding Claim 8, Gross discloses on the main body (20), a fastening element (ann. fig. 8) is configured for fastening to the fitting (21) and is arranged so as to be movable relative to the main body.
Regarding Claim 9, Gross discloses the fitting interface (ann. fig. 8) is formed without a thread.
Regarding Claim 10, Gross discloses the covering cap (41) has a cap counterpart interface (41 illustrated in ann. fig. 9) which is configured for matching the cap interface (ann. fig. 9), the fitting (21) fitting counterpart interface (ann. fig. 8) which is configured for matching the fitting interface (ann. fig. 8).
Regarding Claim 11, Gross discloses the fitting is produced from metal and the covering cap is produced from at least one of plastic or metal (cross section views of fig. 8 discloses a metal hatching, and the cap also has a smaller hatching that is metallic, see MPEP 608.02 IX for drawing symbols).
Regarding Claim 12, Gross discloses the fitting (20) has a valve receptacle (ann. fig. 8) into which the main body (20) of the valve is inserted (fitting interface of the insert distal end is inserted into the troughs of the fitting’s fitting fingers).
Regarding Claim 13, Gross discloses inserting the valve into a fitting (21) in an orientation of the main body (20); and mounting a covering cap (41) onto the actuation element (2’) in an orientation of the cap with respect to printing on the covering cap (65, 66, fig. 15 illustrates printing on cover cap).
Regarding Claim 14, Gross discloses at least one of the orientation of the cap is selected such that the covering cap (41) has a desired spatial orientation in a position of use (see fig. 15).
Regarding Claim 15, Gross discloses the latching connection (positioning element, ann. fig. 9) includes at least one of a latching lug (ann. fig. 8) formed on a latching undercut (ann. fig. 8).
Regarding Claim 16, Gross discloses a thread (ann. fig. 8) is formed on the actuation element (3), and is arranged ahead of the cap interface (ann. fig. 9) in a plugging-on direction (ann. fig. 8).
Regarding Claim 17, Gross discloses the main body (20) has a cylindrical basic shape (ann. fig. 8) at least in the region of the fitting interface (ann. fig. 8).
Regarding Claim 18, Gross discloses the main body (20) of the valve, is inserted into the valve receptacle (ann. fig. 8) in a rotationally fixed manner (FIG. 9 shows the non-rotatable connection between the handle 41 and the catch 42 in a section, while FIG. 10 shows the rotationally fixed connection between the upper housing part 2 ' of the lifting unit and the catch 41, p. 9 of machine translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al. (CN 1060512208).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753